UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM10-Q [x] QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedSEPTEMBER 30, 2013 or [ ] TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission File Number: 000-54254 The Graystone Company, Inc. (Exact name of registrant as specified in its charter) DELAWARE (State of Incorporation) 27-3051592 (I.R.S. Employer Identification No.) 2620 Regatta Drive, Ste 102, Las Vegas, NV (Address of principal executive offices) (Zip Code) (702) 438-4100 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yes [x] No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [x] No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer [ ] Non-accelerated filer [ ] Accelerated filer [ ] Smaller reporting company [x] Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes [ ] No [x] Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Title of Each Class Outstanding as of November 19, 2013, Class A Common stock, par value $0.0001 per share Class B Common stock, par value $0.001 per share 1 Table of Contents THE GRAYSTONE COMPANY, INC. FORM 10-Q September 30, 2013 TABLE OF CONTENTS PART I FINANCIAL INFORMATION Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 10 Item 3. Quantitative and Qualitative Disclosures About Market Risk 15 Item 4T. Control and Procedures 15 PART II OTHER INFORMATION Item 1. Legal Proceedings 17 Item 1A. Risk Factors 17 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 17 Item 3. Defaults Upon Senior Securities 19 Item 4. (Removed & Reserved) 19 Item 5. Other Information 19 Item 6. Exhibits 20 2 Table of Contents PART I FINANCIAL INFORMATION ITEM 1 –FINANCIAL STATEMENTS THE GRAYSTONE COMPANY, INC. BALANCE SHEET (Unaudited) September 30, December 31, ASSETS Current assets Cash and cash equivalents $ $ Prepaid expense - Loan to joint venture - Total current assets Plant, property & equipment (net of depreciation) $ $ LIABILITIES AND STOCKHOLDERS' (DEFICIT) EQUITY Current liabilities Accounts payable $ $ Accrued expenses Accrued expenses - related party Convertible notes payable Notes payable Notes payable (related party) Derivative liability Total liabilities Stockholders' Deficit Class A Common stock, $.0001 par value; 500,000,000 shares authorized, 35,979,264 and 69,155 shares issued and outstanding as of September 30, 2013 and December 31, 2012, respectively. 7 Class B Common stock, $.001 par value; 5,000,000 shares authorized, 5,000,000 shares issued and outstanding as of September 30, 2013 and December 31, 2012 Additional paid-in capital Accumulated deficit ) ) Total stockholders' deficit ) ) Total liabilities and stockholders' (deficit) equity $ $ See accompanying notes to unaudited condensed financial statements 3 Table of Contents THE GRAYSTONE COMPANY, INC. STATEMENT OF OPERATIONS (Unaudited) Nine Months Ended September 30, Three Months Ended September 30, Sales, net $ Cost of goods sold $ $ $ Gross profit $ ) $ $ ) $ Operating Expenses General and administrative Legal and professional Depreciation and amortization - - Loss on settlement of accounts payable - - Research and development - - Total operating expenses Loss from operations ) Other income (expense) Interest income - - - Interest expense ) Loss on settlement of debt ) - ) - Gain/loss on derivatives - - - Loss on sale of assets - ) - ) Total other income (expense) Loss before income taxes ) Provision for income taxes 0 0 0 0 Net loss $ ) $ ) $ ) $ ) Net loss per share of common stock: Basic $ ) $ ) $ ) $ ) Weighted average number of shares outstanding See accompanying notes to unaudited condensed financial statements 4 Table of Contents THE GRAYSTONE COMPANY, INC. STATEMENT OF CASH FLOWS (Unaudited) NineMonths EndedSeptember 30, Cash flows from operating activities Net Income(loss) $ ) $ ) Adjustments to reconcile net income (loss) to net cash used by operating activities: Depreciation Amortization on intangible assets - Loss on settlement of debt - Loss on settlement of AP – related party - Gain on derivative liability ) Impairment of acquired intangible assets - Loss on sale of plant, property, & equipment - Issuance of common stock for services Issuance of notes for services - Amortization of debt discount Changes in operating assets and liabilities: Accounts receivable - Prepaid expenses - Accounts payable Accrued expenses- related party Accrued expenses Net cash used by operating activities ) ) Cash flows from investing activities Sale of plant, property & equipment - Purchase of plant, property & equipment - ) Loan to joint venture ) - Net cash provided (used) by investing activities ) ) Cash flows from financing activities Proceeds from issuance of common stock, net of issuance costs - Proceeds from notes payable Repayment onnotes payable - ) Repayment on notes payable- related party ) - Proceeds from notes payable - related party - Net cash provided by financing activities Net change in cash and cash equivalent ) Cash and cash equivalent at the beginning of period Cash and cash equivalent at the end of period $ $ Noncash financing and investing activities: Stock issued for conversion of debt and accrued interest $ Stock issued for settlement of debt $ - Stock issued to settled accrued liabilities- related party $ - Debt discount $ Reclass of derivatives $ Cancellation of common stock $ ) ) Subscription receivable $ - See accompanying notes to unaudited condensed financial statements 5 Table of Contents THE GRAYSTONE COMPANY, INC. CONDENSED NOTES TO UNAUDITED FINANCIAL STATEMENTS Note 1 – Basis of Presentation The accompanying unaudited financial statements of The Graystone Company, Inc. (the “Company”) have been prepared in accordance with accounting principles generally accepted in the United States of America and the rules of the Securities and Exchange Commission ("SEC"), and should be read in conjunction with the audited financial statements and notes thereto contained in the Company's registration statement filed with the SEC on Form 10-K. In the opinion of management, all adjustments, consisting of normal recurring adjustments, necessary for a fair presentation of financial position and the results of operations for the interim periods presented have been reflected herein. The results of operations for interim periods are not necessarily indicative of the results to be expected for the full year. Notes to the financial statements which would substantially duplicate the disclosure contained in the audited financial statements for the most recent fiscal year 2012 as reported in Form 10-K, have been omitted. Note 2 – Going Concern The Company's financial statements are prepared using accounting principles generally accepted in the United States of America applicable to a going concern, which contemplates the realization of assets and liquidation of liabilities in the normal course of business. However, the Company has negative working capital, recurring losses, and does not have an established source of revenues sufficient to cover its operating costs.These factors raise substantial doubt about the Company’s ability to continue as a going concern. Under the going concern assumption, an entity is ordinarily viewed as continuing in business for the foreseeable future with neither the intention nor the necessity of liquidation, ceasing trading, or seeking protection from creditors pursuant to laws or regulations. Accordingly, assets and liabilities are recorded on the basis that the entity will be able to realize its assets and discharge its liabilities in the normal course of business. The ability of the Company to continue as a going concern is dependent upon its ability to successfully accomplish the plan described in the preceding paragraph and eventually attain profitable operations. The accompanying financial statements do not include any adjustments that may be necessary if the Company is unable to continue as a going concern. In the coming year, the Company’s foreseeable cash requirements will relate to continual development of the operations of its business, maintaining its good standing and making the requisite filings with the Securities and Exchange Commission, and the payment of expenses associated with operations and business developments. The Company may experience a cash shortfall and be required to raise additional capital. Historically, it has mostly relied upon internally generated funds such as shareholder loans and advances to finance its operations and growth. Management may raise additional capital by retaining net earnings or through future public or private offerings of the Company’s stock or through loans from private investors, although there can be no assurance that it will be able to obtain such financing. The Company’s failure to do so could have a material and adverse effect upon it and its shareholders. Note 3 – Related Party Transaction On March 8, 2013, the Company issued 6,300 of our Class A Common Stock to Renard Properties for services rendered.The price per share was $15for $94,500 in bonus payment for achieving pre-determined mining goals.Our CEO is the managing member of Renard Properties. On March 8, 2013, the Company issued 6,300 of our Class A Common Stock to our CFO for services rendered. The price per share was $15 for $94,500 in bonus payment for achieving pre-determined mining goals. On March 18, 2013, the Company issued 1,000 of our Class A Common Stock to our CFO for services rendered. The price per share was $14 for $14,000 in bonus payment for achieving pre-determined mining goals. On March 18, 2013, the Company issued 1,000 of our Class A Common Stock to our CEO for services rendered. The price per share was $14 for $14,000 in bonus payment for achieving pre-determined mining goals. On June 19, 2013, the Company issued 37,500 of our Class A Common Stock to our CEO for $45,000 in debt. The price per share was $4.The shares are restricted for 24 months from the issuance. A loss of $105,000 was recorded on the issuance. 6 Table of Contents On June 19, 2013, the Company issued 37,500 of our Class A Common Stock to our CFO for $45,000 in debt. The price per share was $4.The shares are restricted for 24 months from the issuance. A loss of $105,000 was recorded on the issuance. On August 7, 2013, the Company issued 30,000 of our Class A Common Stock to JW Group, Inc. for $30,000 in debt. The price per share was $1.The shares are restricted for 24 months from the issuance. On August 7, 2013, the Company issued 30,000 of our Class A Common Stock to our CEO for $30,000 in debt. The price per share was $1.The shares are restricted for 24 months from the issuance. On August 27, 2013, the Company issued 35,000 of our Class A Common Stock to our CFO for $17,500 in debt. The price per share was $.50.The shares are restricted for 24 months from the issuance. On August 27, 2013, the Company issued 35,000 of our Class A Common Stock to our CEO for $17,500 in debt. The price per share was $.50.The shares are restricted for 24 months from the issuance. During the three months ended September 30, 2013, the Company issued 196,250,000 shares to related parties. On November 13, 2013, the Company decided to cancel the shares; as such, the shares were not accounted for as issued and outstanding as of September 30, 2013. The shares were reissued on November 13, 2013. The Company entered into an agreement with Renard Properties, LLC whereby Renard agreed to loan to the Company funds necessary to continue the company’s operations in Suriname.The Company agreed to repay the loan on December 31, 2018.The Company may prepay the loan prior to December 31, 2018 by paying a prepayment penalty equal to 100%.As part of the loan, Renard is entitled to any profits that are generated from the Suriname operations until the loan reaches maturity or is prepaid by the Company.The Company has borrowed 41,200 as of September 30, 2013 under this agreement. During the nine months ended September 30, 2013, $125,000 was recorded to related party payables from amounts paid on behalf of the Company by Renard Properties, for accrued salaries and consulting fees.$127,500 was repaid against these payables. As of September 30, 2013, $79,003 was due. During the nine months ended September 30, 2013, $140,625 was recorded to related party payables from amounts paid on behalf of the Company to our CFO, for accrued salaries and consulting fees.$112,500 was repaid against these payables. As of September 30, 2013 $40,646 was due. During the nine months ended September 30, 2013, the Company borrowed $165,780 in cash from Renard Properties and repaid $46,979in cash leaving a balance of $134,671 owed to Renard Properties. Our CEO is the managing member of Renard Properties. These loans bear no interest and are due in December 2013. During the nine months ended September 30, 2013, the Company borrowed $58,519 in cash from JW Group and repaid $61,313in cash. As of September 30, 2013, $3,439 was owed to JW Group. Our CFO is the President of JW Group.These loans bear no interest and are due in December 2013. Note 4 – Common Stock and Preferred Stock During nine months Ending September, 2013, the Company issued the following Class A shares: · 13,738,608 shares for conversion of notes payable and accrued interest of $458,800. A loss of $6,182,800 was recorded on the conversion. · 21,996,500 shares for services with a fair value of $11,395,625 · 205,000 shares for settlement of related party payables of $185,000. A loss of $210,000 was recorded on the settlement. Note 5 – Notes Payable and Derivative Liabilities Convertible Notes Fiscal 2012 Asher Convertible Note.Throughout fiscal 2012, the Company borrowed $275,000 from Asher Enterprises, Inc. in eight notes.The notes bear simple interest of 8% per annum from the issuance date.The notes become convertible into Class A common stock at 57% of market price 180 days after issuance and mature 270 days after issuance.On the date the notes become convertible, the embedded conversion options are classified as liabilities under ASC 815 at their fair value.During 2013, $130,000 of these notes became convertible.The fair value of the conversion options exceeded the principal balance resulting in a full discount to the notes payable of $130,000.The entire amount was amortized the interest expense during the nine months ended September 30, 2013. 7 Table of Contents Fiscal 2013 Asher Convertible Note.In the nine months ended September 30, 2013, the Company borrowed $143,500 from Asher Enterprises, Inc. in three notes.The notes bear simple interest of 8% per annum from the issuance date.The notes become convertible into Class A common stock at 57% of market price 180 days after issuance and mature 270 days after issuance.On the date the notes become convertible, the embedded conversion options will be classified as liabilities under ASC 815. During the nine months ended September 30, 2013, the Company issued 54,108 Class A Common Shares to Asher in satisfaction of $155,500 loaned to the Company.As a result of the conversion of the related notes, the Company re-valued its derivative liabilities on the settlement dates and reclassified these amounts to additional paid-in capital.As of September 30, 2013, the Company owes Asher a remaining total of $135,500. Notes Payable On June 28, 2013, the Company entered into a line of credit agreement for $500,000 with a maturity date of December 31, 2015 and an effective interest rate of 9%. All previous amounts due to SC Capital were transferred to this line of credit. All accrued interest on the previous notes is waived and all interest under the line of credit was waived through September 30, 2013. During the nine months ended September 30, 2013, the Company borrowed $143,500 under the line of credit above: Ending balance as of December 31, 2012 $ Additions due to new debt issued Amount of debt converted into shares ) Ending balance as of September 30, 2013 $ NOTE 6 – FAIR VALUE MEASUREMENTS AND DERIVATIVE LIABILITY The Company evaluates all of it financial instruments to determine if such instruments are derivatives or contain features that qualify as embedded derivatives. For derivative financial instruments that are accounted for as liabilities, the derivative instrument is initially recorded at its fair value and is then re-valued at each reporting date, with changes in the fair value reported as charges or credits to income. For option-based derivative financial instruments, the Company uses the Black-Scholes option-pricing model to value the derivative instruments at inception and subsequent valuation dates. The classification of derivative instruments, including whether such instruments should be recorded as liabilities or as equity, is re-assessed at the end of each reporting period. Derivative instrument liabilities are classified in the balance sheet as current or non-current based on whether or not net-cash settlement of the derivative instrument could be required within 12 months of the balance sheet date. Under ASC-815 the conversion options embedded in the notes payable described in Note 6 require liability classification because they do not contain an explicit limit to the number of shares that could be issued upon settlement. During 2013, certain notes payable were converted resulting in settlement of the related derivative liabilities.The Company re-measured the embedded conversion options at fair value on the date of settlement and recorded these amounts to additional paid-in capital. During 2013, the Company issued additional convertible notes.The conversion options and warrants were classified as derivative liabilities at their fair value on the date of issuance. As defined in FASB ASC 820, fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (exit price). The Company utilized the market data of similar entities in its industry or assumptions that market participants would use in pricing the asset or liability, including assumptions about risk and the risks inherent in the inputs to the valuation technique. These inputs can be readily observable, market corroborated, or generally unobservable. The Company classifies fair value balances based on the observability of those inputs. FASB ASC 820 establishes a fair value hierarchy that prioritizes the inputs used to measure fair value. The hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (level 1 measurement) and the lowest priority to unobservable inputs (level 3 measurement). 8 Table of Contents The three levels of the fair value hierarchy are as follows: Level 1 – Quoted prices are available in active markets for identical assets or liabilities as of the reporting date. Active markets are those in which transactions for the asset or liability occur in sufficient frequency and volume to provide pricing information on an ongoing basis. Level 1 primarily consists of financial instruments such as exchange-traded derivatives, marketable securities and listed equities. Level 2 - Pricing inputs are other than quoted prices in active markets included in level 1, which are either directly or indirectly observable as of the reported date. Level3 - Pricing inputs include significant inputs that are generally less observable from objective sources. These inputs may be used with internally developed methodologies that result in management’s best estimate of fair value. The following table sets forth by level within the fair value hierarchy the Company’s financial assets and liabilities that were accounted for at fair value as September 30, 2013. Recurring Fair Value Measures Level 1 Level 2 Level 3 Total LIABILITIES: Derivative liabilities, September 30, 2013 $
